COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS


                                                 §
DEBRA ANN BREEDING A/K/A DEBRA                                No. 08-21-00009-CV
ANN HOLLAND.,                                    §
                                                                 Appeal from the
                          Appellant,             §
                                                               266th District Court
v.                                               §
                                                             of Erath County, Texas
EDWARD ALLEN BREEDING, III,                      §
                                                                (TC# CV35815)
                          Appellee.              §


                                         O R D E R

       The Court GRANTS the Appellant’s fifth motion for extension of time within which to file

the brief until October 26, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ordered that Ms. Debra Ann Breeding, Pro Se, prepare the Pro se’s Brief and

forward the same to this Court on or before October 26, 2021, 2021.

       The Motion for mediation and/or stay appeal is hereby DENIED.

       IT IS SO ORDERED this 6th day of October, 2021.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.